Citation Nr: 1028357	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability (claimed and developed as asthma).

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2007 and 
October 2008 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

Additional evidence was received in December 2009 and July 2010.  
The Veteran waived his right to have the RO review the evidence 
received in July 2010.  Accordingly, the Board has jurisdiction 
to consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  The evidence received in December 2009 was not 
accompanied by a waiver from the Veteran of his right to have it 
reviewed initially by the RO.  However, this evidence is not 
pertinent because it is either unrelated to the issues on appeal 
or duplicative.  It therefore does not impact the adjudication 
herein, rendering it unnecessary to remand this case for RO 
consideration in the first instance.  See 38 C.F.R. §§ 19.37, 
20.1304(c).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
current respiratory disability is related to his service.

2.  The evidence of record does not show that the Veteran's 
current hypertension is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notification letters were sent to the Veteran in September 2007, 
prior to the initial AOJ decision regarding a respiratory 
disability, and in September 2008, prior to the initial AOJ 
decision regarding hypertension.  Each of these letters explained 
the evidence required to establish service connection, the 
evidence not of record necessary to substantiate his claim for 
service connection, the Veteran's and VA's respective duties for 
obtaining evidence, and how VA determines disability ratings and 
effective dates if service connection is awarded.  As such, they 
fully addressed all notice elements.  The Board therefore finds 
that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. E.G., R.Q., and G.D.  He has not been afforded 
a VA medical examination with respect to either his respiratory 
disability or his hypertension.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no evidence indicating that the 
Veteran's current respiratory disability or hypertension may be 
related to his service.  The Board therefore finds it unnecessary 
to afford the Veteran a VA medical examination with respect to 
either of the issues on appeal.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established in several ways, including 
on a direct basis and on a presumptive basis.  Direct service 
connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, direct service connection also may be established if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established if a Veteran can demonstrate 
(1) the condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection further may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as bronchiectasis, active tuberculosis, or 
cardiovascular-renal disease including hypertension, to a 
compensable degree within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(d), 3.309(a).

Service connection also is presumed where a Veteran (1) was 
exposed to an herbicide agent during service and (2) manifests 
either (a) chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy to a degree of 10 percent or more 
within one year from the date of separation from service or (b) 
AL amyloidosis, diabetes mellitus, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
prostate cancer, respiratory cancers, or certain soft tissue 
sarcomas at any time after service.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A Veteran who manifests one of these disorders is 
presumed to have been exposed to an herbicide agent if he served 
in the RVN between January 9, 1962, and May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

A.  Respiratory Disability

The Veteran seeks entitlement to service connection for a 
respiratory disability, to include asthma.  He has not alleged 
any particular facts or advanced any theory explaining why he 
contends he is so entitled.

Service treatment records reveal that the Veteran complained of 
chest cold symptoms in January 1966.  Upon examination, his lungs 
were clear.  An X-ray of his chest was negative.  He was 
diagnosed with a cold.

No abnormalities were noted with respect to the Veteran's lungs 
and chest upon separation.

In January 1968, subsequent to his separation, the Veteran was 
afforded a VA chest examination.  No respiratory disease was 
diagnosed at that time.

Treatment records from Dr. E.G. dated in June 2005 indicate that 
the Veteran had recently been diagnosed with exercise-induced 
asthma.

Treatment records from Dr. R.Q. dated in January 2008 contains a 
diagnosis of asthma extrinsic.

VA treatment records dated from March to May 2008 reflect that a 
pulmonary function test was conducted to determine whether the 
Veteran had chronic obstructive pulmonary disease (COPD) versus 
asthma.  Based on the results, a final diagnosis of COPD was 
made.

No mention of any respiratory problem is made in a treatment 
record from Dr. G.D. dated in May 2010.

In light of this evidence, the Board finds that presumptive 
service connection for a respiratory disability as a chronic 
disease is not warranted.  There is no medical evidence that the 
Veteran manifested bronchiectasis or acute tuberculosis to a 
compensable degree within one year from his separation.  In fact, 
there is no medical evidence that the Veteran ever has been 
diagnosed with bronchiectasis or acute tuberculosis.

Service connection for a respiratory disability on a direct basis 
also is not warranted.  The Veteran currently is diagnosed with 
several respiratory problems, including exercise-induced asthma, 
asthma extrinsic, and COPD.  However, there is no lay or medical 
evidence that he incurred or aggravated any respiratory problem 
while in service.  Service treatment records do not reveal any 
complaint of, treatment for, or diagnosis of a respiratory 
problem other than a single cold.  The Veteran's lungs and chest 
were not noted to be abnormal in any way upon his separation.  
Further, no respiratory disease was diagnosed during the 
Veteran's VA chest examination January 1968, two months after his 
separation.  There also is no lay or medical evidence associating 
any of the problems comprising the Veteran's current respiratory 
disability with his service.  He has not asserted that any such 
association exists or indicated that he has experienced 
respiratory symptomatology ever since a respiratory problem was 
noted during service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The treatment records pertaining to his current 
respiratory disability make no mention of his service.  These 
records indeed reflect that the Veteran first complained of a 
respiratory problem subsequent to service in or around 2005.  In 
this regard, the Board notes that it may consider the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disability at issue when determining whether or not to grant 
service connection.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The absence of any evidence of the Veteran's 
complaint of any respiratory problem for approximately 37 years 
after his separation from service thus is significant evidence 
against granting service connection.

The preponderance of the evidence therefore is against the 
Veteran's entitlement to service connection for a respiratory 
disability.  As such, the doctrine of reasonable doubt is not 
applicable.

B.  Hypertension

The Veteran also seeks entitlement to service connection for 
hypertension.  He contends that his hypertension was caused by 
his in-service exposure to herbicides in the Republic of Vietnam 
(RVN).

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with 
hypertension.  Indeed, he was not noted to have any vascular 
condition upon separation.

In January 1968, subsequent to his separation, the Veteran was 
afforded a VA chest examination.  The examiner found no pulmonary 
parenchymal disease.

Treatment records from Dr. E.G. dated in June 2005 document the 
Veteran's report of having experienced increased blood pressure 
while running in 2003, after which medical treatment began.  As 
such, he was noted to have a history of hypertension.  A 
diagnosis of hypertension also was rendered.

Treatment records from Dr. R.Q. dated in January 2008 contains a 
diagnosis of arterial high blood pressure.

Beginning in March 2008, VA treatment records reflect a diagnosis 
of hypertension.

VA received a letter from Dr. E.G. in December 2009.  Dr. E.G. 
noted that he was treating the Veteran for, among other things, 
severe hypertension.

A treatment record from Dr. G.D. dated in May 2010 does not 
mention hypertension.

Given the above, the Board finds that presumptive service 
connection for hypertension as a chronic disease is not 
warranted.  There is no lay or medical evidence that the Veteran 
manifested hypertension to a compensable degree within one year 
from his separation.  He has not contended this to be the case.  
Indeed, his VA chest examination, which was conducted in January 
1968 two months after his separation, yielded no diagnosis of 
pulmonary or heart disease, to include hypertension.

Presumptive service connection for hypertension due to herbicide 
exposure also is not warranted.  Although the Veteran contends 
that exposure to herbicides caused this disability, hypertension 
is not a disease listed in 38 C.F.R. § 3.309(e) as being 
associated with such exposure.  The Secretary of the VA has 
determined that there is no positive association between exposure 
to herbicides and any condition that is not specifically so 
listed or for which he has not specifically determined should be 
so listed.  See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42600, 42608 (June 24, 2002).

Having found that presumptive service connection for hypertension 
due to herbicide exposure is not warranted, the Board turns to 
consider whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  A review of the record shows that it cannot.  The Veteran 
currently is diagnosed with hypertension, severe hypertension, 
and arterial high blood pressure.  However, there is no competent 
or credible lay or medical evidence that he incurred or 
aggravated this disability while in service, or directly as a 
result of service, to include as due to herbicides exposure.  In 
this regard, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, 
as noted above, the probative competent medical evidence of 
record does not provide a positive association between the 
current hypertension and herbicide exposure sustained in service. 
While the Board is sympathetic to the Veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that his current 
hypertension is related to in-service exposure to herbicides is 
not competent or credible.  There is no indication that the 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
 
Nor has the Veteran indicated that he experienced any 
hypertension symptomatology in service.  His service treatment 
records do not reveal any complaint of, treatment for, or 
diagnosis of this disability.  No vascular condition was noted 
upon the Veteran's separation.  There also is no competent or 
credible lay or medical evidence associating the Veteran's 
current hypertension directly with his service due to in-service 
incurrent.  The Veteran has not indicated that he has experienced 
hypertensive symptomatology ever since a hypertension problem was 
noted during service.  See Davidson, 581 F.3d at 1313; Jandreau, 
492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  The Veteran's 
service is not mentioned in any of the treatment records 
pertaining to his current hypertension disability.  These records 
instead reflect that the Veteran first complained of hypertension 
subsequent to service in 2003.  As noted above, the passage of a 
lengthy period of time in which the Veteran did not complain of 
the disability at issue may be taken into consideration when 
determining whether or not to grant service connection.  See 
Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 
1333.  The absence of any evidence of the Veteran's complaint of 
hypertension for over 35 years after his separation from service 
therefore is significant evidence against granting service 
connection.

Accordingly, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for hypertension.  
The doctrine of reasonable doubt thus is not applicable.


ORDER

Service connection for a respiratory disability is denied.

Service connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


